MEMORANDUM **
Derrick Lamar Warren appeals his guilty plea conviction for one count of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Warren contends that 18 U.S.C. § 922(g) is unconstitutional under the Commerce Clause in light of United States v. Lopez, 514 U.S. 549, 115 S.Ct. 1624, 131 L.Ed.2d 626 (1995), United States v. Morrison, 529 U.S. 598, 120 S.Ct. 1740, 146 L.Ed.2d 658 (2000), and Jones v. United States, 529 U.S. 848, 120 S.Ct. 1904, 146 L.Ed.2d 902 (2000). As Warren concedes, however, this court’s rejection of that ar*578gument in United States v. Jones, 231 F.3d 508, 514-15 (9th Cir.2000) is dispositive.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *578courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Warren's request for an initial hearing en banc is denied as untimely. See Fed. R.App. P. 35(c).